United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.E., Appellant
and
DEPARTMENT OF AGRICULTURE, FARM &
FOREIGN SERVICE AGENCY, Riverdale, MD,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1442
Issued: April 22, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 17, 2018 appellant filed a timely appeal from an April 10, 2018 nonmerit decision
of the Office of Workers’ Compensation Programs (OWCP).1 As more than 180 days has elapsed
from OWCP’s last merit decision, dated September 14, 2011, to the filing of this appeal, pursuant

1

On his application for review (Form AB-1), appellant timely requested an oral argument pursuant to 20 C.F.R.
§ 501.5(b). By order dated March 6, 2019, the Board exercised its discretion and denied his request finding that the
appeal could be adequately addressed in a decision based on a review of the case record. Order Denying Request for
Oral Argument, Docket No. 18-1442 (issued March 6, 2019).

to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board lacks jurisdiction over the merits of this case.3
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration,
finding that it was untimely filed and failed to demonstrate clear evidence of error.
FACTUAL HISTORY
On January 24, 2011 appellant, then a 59-year-old agriculture adviser, filed a traumatic
injury claim (Form CA-1) alleging that on October 5, 2010 he sustained an “undiagnosed bad
shoulder” injury when he fell down onto his shoulder when he was traveling back to the embassy
in Afghanistan while in the performance of duty. He did not stop work.
In a February 2, 2011 development letter, OWCP informed appellant that the evidence of
record was insufficient to establish his claim. It advised him of the factual and medical evidence
necessary to establish his claim and also provided a questionnaire for completion. OWCP afforded
appellant 30 days to provide the necessary factual information and medical evidence.
OWCP received the second page of its February 2, 2011 development letter with
handwritten notations regarding appellant’s medical treatment.
In a report dated February 11, 2011, Dr. Di Van Le, a Board-certified family practitioner,
related appellant’s complaints of shoulder pain. He noted examination findings in the right
shoulder of mild tenderness in the right subacromial area and biceps tendon. Dr. Le diagnosed
shoulder sprain, shoulder joint pain, and tendinitis. He reported that a right shoulder x-ray scan
showed osteoarthritis of the acromioclavicular joint, sprain, and tendinitis most likely secondary
to heavy lifting at work.
By decision dated March 17, 2011, OWCP denied appellant’s traumatic injury claim. It
found that, because he had not responded to its questions regarding how and when the incident
occurred and where he was traveling at the time, he had not established that his alleged injury
occurred in the performance of duty. OWCP also noted that the factual evidence of record failed
to establish that the October 5, 2010 incident occurred at the time, place, and in the manner alleged.
In an appeal request form dated March 23, 2011, appellant requested a hearing before an
OWCP hearing representative. A hearing was held on July 14, 2011.

2

5 U.S.C. § 8101 et seq.

3

The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.”
20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on
appeal. Id.

2

No additional evidence was received.
By decision dated September 14, 2011, an OWCP hearing representative affirmed the
March 17, 2011 denial decision. He found that appellant had not established the elements of fact
of injury, performance of duty, or causal relationship and therefore had not established his claim.
On October 11, 2017 appellant requested reconsideration. In a statement dated October 2,
2017, he indicated that he was providing additional evidence not previously considered. Appellant
alleged that he sustained additional injuries, including post-traumatic stress disorder (PTSD). He
explained that he was traveling from the United States (U.S.) to a camp in southern Afghanistan
when he received an urgent message to gather all his gear and return to the U.S. Embassy in Kabul,
Afghanistan (Embassy). Appellant related that the injury happened in the British transient camp
when he was traveling with all his gear. He noted that he continued traveling to Kabul,
Afghanistan with his injuries, which also included severe weakness and irregular heartbeat.
Appellant indicated that, upon arrival at the Embassy, he was ordered to immediately return to the
U.S. He related that he was unable to see a physician or receive medical treatment because he was
traveling. Appellant explained that when he returned to the U.S., he waited until he could get
Medicare at age 65 before he sought medical treatment. He indicated that he also traveled to Saudi
Arabia for help in recovering and still suffered from severe weakness and irregular heartbeat.
Appellant submitted a series of e-mails dated from November 22, 2010 through
February 20, 2011 explaining how he was discriminated against and forced to resign by the State
Department. He alleged that the actions of the State Department caused him physical and
emotional injuries. Appellant also requested assistance in filing a complaint against the State
Department.
OWCP received various diagnostic testing reports. A January 19, 2013 abdomen and
pelvis computerized tomography scan showed complete occlusion of infra renal inferior vena cava
(IVC), common iliac and external iliac veins with anterior abdominal collateral dilated veins, infra
renal IVC filter with right limb perforating into the aortic lumen, and partial collapse of D12 and
L1 vertebrae with degenerative changes. A January 22, 2013 radiology report of the lower
extremities showed bilateral old partially recanalized deep venous thrombosis (DVT) of both lower
limbs
Appellant underwent additional diagnostic testing on July 29, 2016. An echocardiogram
report showed atrial flutter rhythm, mildly dilated left ventricle, mild left ventricular hypertrophy,
mildly enlarged right ventricle, and moderately dilated left atrium. A carotid report revealed
minimal intimal thickening bilaterally with no evidence for significant carotid artery stenosis
bilaterally. A bilateral lower extremity arterial report showed bilateral lower extremity arterial
duplex, which suggested bilateral mild atherosclerosis with no significant obstruction, stenosis or
occlusions. A July 29, 2016 vascular report of the lower extremities further revealed bilateral
femoral proximal, mild and distal thrombophlebitis, and right popliteal partial thrombosis, and left
posterior tibial thrombosis calf region.
In an examination note dated October 6, 2016, Dr. Carlos Bechara, a Board-certified
vascular surgeon, noted a diagnosis of DVT.

3

By decision dated January 4, 2018, OWCP denied appellant’s reconsideration request
finding that it was untimely filed and failed to demonstrate clear evidence of error in OWCP’s
September 14, 2011 decision.4
LEGAL PRECEDENT
Section 8128(a) of FECA5 does not entitle a claimant to review of an OWCP decision as a
matter of right.6 OWCP has discretionary authority in this regard and has imposed certain
limitations in exercising its authority.7 One such limitation is that the request for reconsideration
must be received by OWCP within one year of the date of the decision for which review is sought.8
Timeliness is determined by the document receipt date of the request for reconsideration as is
indicated by the “received date” in the integrated Federal Employees’ Compensation System
(iFECS).9 OWCP will consider an untimely request for reconsideration only if the request
demonstrates clear evidence of error on the part of OWCP in its most recent merit decision.10 The
request must establish on its face that such decision was erroneous.11 Where a request is untimely
and fails to demonstrate clear evidence of error, OWCP will deny the request for reconsideration
without reopening the case for a review of the merits.12
To demonstrate clear evidence of error, a claimant must submit evidence relevant to the
issue decided by OWCP. The evidence must be positive, precise, and explicit, and it must manifest
on its face that OWCP committed an error.13 It is not enough merely to show that the evidence
could be construed so as to produce a contrary conclusion.14 The evidence submitted must not
only be of sufficient probative value to create a conflict in medical opinion or demonstrate a clear
procedural error, but must be of sufficient probative value to shift the weight of the evidence in

4

On January 29, 2018 OWCP’s January 4, 2018 decision was returned to OWCP as undeliverable. On April 10,
2018 it reissued the January 4, 2018 decision to appellant’s new address of record.
5

Supra note 2.

6

This section provides in pertinent part: the Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. 5 U.S.C. § 8128(a).
7

20 C.F.R. § 10.607.

8
Id. at § 10.607(a). For merit decisions issued on or after August 29, 2011, a request for reconsideration must be
received by OWCP within one year of OWCP’s decision for which review is sought. Federal (FECA) Procedure
Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016).
9

Id. at Chapter 2.1602.4(b).

10

20 C.F.R. § 10.607(b).

11

Id.

12

Id. at § 10.608(b).

13

Supra note 10; Fidel E. Perez, 48 ECAB 663 (1997).

14

See Leona N. Travis, 43 ECAB 227, 240 (1991).

4

favor of the claimant and raise a substantial question as to the correctness of OWCP’s decision.15
The Board has held that even a report such as a detailed, well-rationalized medical report which,
if submitted before the denial was issued, would have created a conflict in medical evidence
requiring further development is insufficient to demonstrate clear evidence of error.16 OWCP
procedures further provide that the term clear evidence of error is intended to represent a difficult
standard.17
The Board makes an independent determination of whether a claimant has demonstrated
clear evidence of error on the part of OWCP such that it abused its discretion in denying merit
review in the face of such evidence.18
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration,
finding it was untimely filed and failed to demonstrate clear evidence of error.
OWCP’s regulations and procedures establish a one-year time limit for requesting
reconsideration, which begins on the date of the original OWCP decision.19 OWCP’s last merit
decision was dated September 14, 2011. It received appellant’s request for reconsideration on
October 11, 2017. Because OWCP received his request for reconsideration more than one year
after its last merit decision, the Board finds that the request was untimely filed and he must
demonstrate clear evidence of error on the part of OWCP in its September 14, 2011 decision.20
The Board has reviewed the record and finds that appellant’s arguments on reconsideration
do not raise a substantial question as to the correctness of OWCP’s September 14, 2011 merit
decision or shift the weight of the evidence of record in his favor.
In its decision of March 17, 2011, OWCP denied appellant’s traumatic injury claim finding
that he had not established that the alleged October 5, 2010 employment injury occurred while in
the performance of duty. On reconsideration appellant alleged that he sustained additional injuries,
including PTSD and a heart condition, due to his employment. He described how he travelled
from Afghanistan to the U.S. and explained his delay to seek medical treatment. Appellant,
however, has not provided any evidence to establish that his alleged injuries occurred while in the
performance of duty. He has not responded to OWCP’s request to provide official travel
documents or, otherwise, show that he was on official duty status. While appellant’s arguments

15

Annie L. Billingsley, 50 ECAB 210 (1998).

16

A.R., Docket No. 15-1598 (issued December 7, 2015).

17

Supra note 8 at Chapter 2.1602.5a (October 2011).

18

Cresenciano Martinez, 51 ECAB 322 (2000); Thankamma Matthews, 44 ECAB 765, 770 (1993).

19

Supra notes 8 and 9.

20
Supra notes 8 and 10. One year from September 14, 2011 would be September 14, 2012. Therefore, OWCP
properly found that appellant’s request for reconsideration, received on October 11, 2017 was untimely filed.

5

on reconsideration address that he was on travel status when the alleged injuries occurred, they do
not demonstrate clear evidence of error on the part of OWCP.21
OWCP also determined in its last merit decision that the factual evidence of record was
insufficient to establish that the employment incident occurred as alleged and that the medical
evidence of record was insufficient to establish causal relationship. Along with his reconsideration
request, appellant also submitted several diagnostic testing reports dated January 19, 2013 to
July 29, 2016, which noted several cardiovascular problems and conditions. An October 6, 2016
report by Dr. Bechara also noted a diagnosis of DVT. Appellant’s narrative statement, however,
did not mention falling down on his shoulder as he alleged in his original Form CA-1 and the
medical evidence failed to address the alleged October 5, 2010 employment incident. He has not
provided any corroborating evidence to substantiate that the employment incident occurred at the
time, place, and in the manner alleged. Thus, the Board finds that this evidence does not
demonstrate error with respect to OWCP’s finding that appellant had failed to establish fact of
injury.22 Furthermore, the diagnostic and medical reports are insufficient to demonstrate error with
respect to OWCP’s September 14, 2011 decision.23 Appellant has insufficiently explained how
the submission of this evidence raises a substantial question concerning the correctness of OWCP’s
decision.
The term clear evidence of error is intended to represent a difficult standard.24 Even a
detailed, well-rationalized medical report which, if submitted before the denial was issued, would
have created a conflict in medical evidence requiring further development is insufficient to
demonstrate clear evidence of error.25 It is not enough to show that evidence could be construed
so as to produce a contrary conclusion. Instead, the evidence must shift the weight in appellant’s
favor.26
The Board finds that appellant has failed to support his reconsideration request with
evidence or argument demonstrating that OWCP’s September 14, 2011 decision was clearly
erroneous. Appellant’s request was insufficient to shift the weight of the evidence in his favor or
raise a substantial question that OWCP erred in its September 14, 2011 decision. Thus, OWCP
properly denied his request for reconsideration as it was untimely filed and failed to demonstrate
clear evidence of error.

21

A.W., Docket No. 18-0362 (issued July 26, 2018).

22

P.B., Docket No. 18-0265 (issued September 5, 2018).

23

L.C., Docket No. 18-1407 (issued February 14, 2019).

24

Supra note 17.

25

Supra note 16.

26

Supra note 15.

6

CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration,
finding that it was untimely filed and failed to demonstrate clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the April 10, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: April 22, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

